DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 
Remarks
The Applicant’s representative, Brie Crawford, affirmed the claims submitted 02/17/2022 to be the most recent set of claims to be examined. 
Various claims of this application were previously allowed. The allowed claims have been cancelled. New claims 63-65 are the only pending claims in the application. These claims include many limitation off the previously allowed (now cancelled) claims but omit certain limitations which were previously required by the now cancelled claims. Therefore, the new claims are different in scope and are considered rejected as detailed in this office action below. 

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered. The amendments to the specification have been considered and entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites the limitation " dot-dash line" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over KR20110117481A to Han et al. (hereinafter “Han”) in view of US20130066404A1 granted to Tapper et al. (hereinafter “Tapper” – previously presented) in yet further view of KR20120063169A granted to Chon (hereinafter “Chon”).
Regarding claim 63, Han discloses an LED facial mask (para 0001 “irradiating light by an LED”, Figs 1-9) comprising: Page 10 of 17Application Number 15/538,596 Response to the Office Action of July 16, 2021 Response Dated: February 17, 2022 
a) the LED facial mask being attached to a hat and the hat configured to go around a head of a human user (Description, machine translated, para 0018 (paragraph number is not clearly identified for this section): “install a band that can be hung behind the head on both sides of the center of the mask of the present invention, you can use it while walking while wearing the mask of the present invention”; it is noted that the claim only requires that the mask to be capable of attaching to a hat. The attachment method is not recited. It is understood that the “bands” as disclosed could be part of a hat. Additionally, the language “hat configured to go around a head of a human user” is understood to be disclosed by the “band” above); 
b) the LED facial mask having a retainer (para 0021 “thin light guide film 30”; inner cover shown in figs 2-5), a headpiece (para 0021 “opaque outer cover ( 20)”), and a light guide braced between the retainer and the headpiece (para 0022 “LED light passes through the light guide film 30 or reflects some light reflected through the reflective surface. and the reflected light is irradiated to the face skin through the light guide film 30 again”, fig. 2; in other words, the gap between the opaque outer cover and the inner light guide film is considered to be the “light guide” as it guides light, to ultimately pass though the light guide film, and to irradiate to the skin; also see para 0028); 
c) an emitter which emits a visible light radiation, the emitter comprising a plurality of light emitting diodes, the emitter operably affixed to the LED facial mask (para 0027-0029 “visible light of the LEDs L1, L2, and L3”, Fig. 2); 
d) the light guide operably affixed to the LED facial mask, wherein the visible light radiation is emitted by the emitter onto the light guide and a body of the light guide is configured to transmit the visible light radiation onto a face of the human user (para 0027-0029 “visible light of the LEDs L1, L2, and L3”, Fig. 2; para 0022 “LED light passes through the light guide film 30 or reflects some light reflected through the reflective surface. and the reflected light is irradiated to the face skin through the light guide film 30 again,”); 
f) a void [in the dot-dash line], the void configured to be within a field of vision of the human user and the void configured to allow the human user to use the LED facial mask while engaging in other activities (para 0027 “hole 23 to see the outside”, Fig. 2)
h) the headpiece being a hollow headpiece (fig. 2, it is noted that the outer cover connection with the inner layer (light guide film) creates a cavity which is considered to make the outer cover (here, headpiece) to be hollow.); 
i) the emitter being contained within the hollow headpiece (para 0028, “LED (L1, L2, L3) installation location”, Fig. 2 showing the LEDs are installed within the headpiece); 
j) the hollow headpiece having a charge port (para 0037, Fig. 8, LED driver 80 in communication with a CPU to receive selection from a user to control the operation of the light irradiation mask which is considered to be the port); 
k) the emitter being connected to the [USB charge] port through an electronic connector (Fig. 8); Page 11 of 17Application Number 15/538,596 Response to the Office Action of July 16, 2021 Response Dated: February 17, 2022 
l) the emitter configured to emit a red monochromatic light, a yellow monochromatic light, or a blue monochromatic light (para 0003, “a red LED having a wavelength of 660 nm (skin elasticity, blood circulation effect, subcutaneous tissue and fat metabolism promotion, etc.) It is known to be effective), a blue (blue) LED having a wavelength of 445 nm (known to be good for acne and dry skin),”, para 0021 “red LED (L1: 660nm)”; it is noted that the claim requires one of the mentioned lights, and the specification in paragraph 0032 admits that it is known to provide red, yellow or blue monochromatic lights at a wavelength reasonably known to provide phototherapeutic effect. Therefore, providing red LED at wavelength of 660nm is considered to read over the claimed “red monochromatic light” limitation.), 
wherein the emitter can emit the red monochromatic light, the yellow monochromatic light, or the blue monochromatic light individually or the emitter can emit a combination of two or more of the red monochromatic light, the yellow monochromatic light, or the blue monochromatic light simultaneously (para 0037 “keypad 70 interacting with the central processing unit (CPU) ) and the LED driver 80 that turns on the red LED (L1), the blue LED (L2), and the green LED (L3) by selection of the keypad 70.”); 
m) the emitter being a flexible printed circuit light emitting diode (LED) light bar (para 0024-0025 “circuit board 10 is flexible [or at least] has a degree of bendability”); 
n) the light guide being made of a transparent material (para 0034 “The light guide film 30 mentioned in the above description is a thin film using a highly transparent silicone rubber”); 
p) the emitter configured to emit the red monochromatic light, the yellow monochromatic light, or the blue monochromatic light either singularly or in combination (para 0037 “keypad 70 interacting with the central processing unit (CPU) ) and the LED driver 80 that turns on the red LED (L1), the blue LED (L2), and the green LED (L3) by selection of the keypad 70.”); 
q) at least one light channel being located on the light guide, wherein the at least one light channel corresponds to a positioning point on the hollow headpiece (paras 0025 and 0027, figs. 1, 2 showing holes corresponding to the fitting over the eyes and nose. It is noted that the claim nor the specification clearly recite what it considers the channel to be. Therefore, it is understood that the channel is the cavity in the light guide which allows for the user to see or breath through the light guide.); and 
r) the [USB charge] port being located on a distal end of a [left side or a right side] of the hollow headpiece (Fig. 1 and 9).  

Han fails to explicitly disclose e) a dot-dash line, wherein the dot-dash line comprises at least two dots, each dot comprising a penetrating void in the light guide and the dot-dash line configured to cause a portion of the visible light radiation emitted by the emitter to be emitted onto the face of the human user; and g) the light guide being between 0.3 and 0.7 millimeters in thickness, wherein the thickness eliminates the need for mechanical hot bending during manufacturing.

Tapper teaches a similar face mask for providing phototherapy to a user. Tapper teaches that the mask includes an outer and an inner later 50’, and 52’ which are spaced apart by about .5 millimeter (para 0044) for effecting the desired spacing between the inner and outer walls. Consequently, a smooth seamless surface faces the user and is properly spaced from the treatment area to provide enhanced ventilation and minimal discomfort during treatment (para 0039). Additionally, Tapper teaches providing dot-dash line wherein the dot-dash line comprises at least two dots (para 0044, figs 6 and 11, “apertures 70”), each dot comprising a penetrating void in the light guide and the dot-dash line configured to cause a portion of the visible light radiation emitted by the emitter to be emitted onto the face of the human user (para 0035, figs 6 and 11, “a plurality of apertures 70 matingly aligned relative to the lamps so that the lamps can radiate the therapeutic light through the apertures 70”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Han with the teachings of Tapper to provide a thickness between the inner and outer layer as taught to provide the predictable result of enhancing ventilation and minimizing discomfort during treatment and to provide the apertures as recited to provide treatment to the desired area.

it is noted that the limitation “wherein the thickness eliminates the need for mechanical hot bending during manufacturing.” is considered to be non-functional language and not given any patentable weight. In other words, this limitation is a consequence of having the above mentioned thickness. Thereby, since the same thickness has been shown, it is understood that the same result would be obtained.

Han as modified by Tapper provide the limitations as recited hereinabove but fail to disclose: o) the electronic connector being a flat printed circuit (FPC) cable; j) the charge port is a universal serial bus (USB) charge port; and r) the USB charge port being located on a distal end of a left side or a right side of the hollow headpiece.  

Chon teaches a similar face mask for providing light to the skin. Chon teaches that it known to provide a controller to control the mask which is connected using a cable and a connector (para 0020; it is understood that the connector can be any connector which would include a USB). Chon teaches that it is known that the cable can be a flexible flat cable and the connector is connected to one side of the mask body (para 0020). This allows the controller to control the device and to provide electrical power to the light emitting elements (para 0020). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Han as modified by Tapper to further include a USB connector, controller connected to the device using a flat cable as taught by Chon to provide the predictable result of controlling the mask and to provide electrical power to the LED. 



Regarding claim 65, Han discloses an LED facial mask  (para 0001 “irradiating light by an LED”, Figs 1-9) comprising: 
a) the LED facial mask configured to go around a head of a human user (Description, machine translated, para 0018 (paragraph number is not clearly identified for this section): “install a band that can be hung behind the head on both sides of the center of the mask of the present invention, you can use it while walking while wearing the mask of the present invention”; it is noted that the claim only requires that the mask to be capable of going around the head of a user. The attachment method is not recited. It is understood that at least the “bands” goes around the head of the user.); 
b) the LED facial mask having a retainer (para 0021 “thin light guide film 30”; inner cover shown in figs 2-5), a headpiece  (para 0021 “opaque outer cover ( 20)”), and a light guide braced between the retainer and the headpiece  (para 0022 “LED light passes through the light guide film 30 or reflects some light reflected through the reflective surface. and the reflected light is irradiated to the face skin through the light guide film 30 again”, fig. 2; in other words, the gap between the opaque outer cover and the inner light guide film is considered to be the “light guide” as it guides light, to ultimately pass though the light guide film, and to irradiate to the skin; also see para 0028); 
c) a nosepiece, operably affixed to the LED facial mask, which is configured to rest on a nose of the human user (Fig. 6), 
d) an emitter which emits a visible light radiation, the emitter comprising a plurality of light-emitting diodes, the emitter operably affixed to the LED facial mask (para 0027-0029 “visible light of the LEDs L1, L2, and L3”, Fig. 2); 
e) the light guide operably affixed to the LED facial mask, wherein the visible light radiation is emitted by the emitter onto the light guide and a body of the light guide is configured to transmit the visible light radiation onto a face of the human user (para 0027-0029 “visible light of the LEDs L1, L2, and L3”, Fig. 2; para 0022 “LED light passes through the light guide film 30 or reflects some light reflected through the reflective surface. and the reflected light is irradiated to the face skin through the light guide film 30 again,”); 
f) a void [in the dot-dash line], the void configured to be within a field of vision of the human user and the void configured to allow the human user to use the LED facial mask while engaging in other activities (para 0027 “hole 23 to see the outside”, Fig. 2); 
g) the headpiece being a hollow headpiece  (fig. 2, it is noted that the outer cover connection with the inner layer (light guide film) creates a cavity which is considered to make the outer cover (here, headpiece) to be hollow.);
Page 14 of 17Application Number 15/538,596h) the emitter being contained within the hollow headpiece  (para 0028, “LED (L1, L2, L3) installation location”, Fig. 2 showing the LEDs are installed within the headpiece); 
i) a timing switch, the timing switch being configured to be activated by the human user and causing the emitter to emit the visible light radiation for a limited period of time (para 0037-0038 “timer 100”); 
j) the hollow headpiece having a charge port (para 0037, Fig. 8, LED driver 80 in communication with a CPU to receive selection from a user to control the operation of the light irradiation mask which is considered to be the port); 
k) the emitter being connected to the [USB charge] port through an electronic connector  (Fig. 8); 
l) the emitter configured to emit a red monochromatic light, a yellow monochromatic light, or a blue monochromatic light  (para 0003, “a red LED having a wavelength of 660 nm (skin elasticity, blood circulation effect, subcutaneous tissue and fat metabolism promotion, etc.) It is known to be effective), a blue (blue) LED having a wavelength of 445 nm (known to be good for acne and dry skin),”, para 0021 “red LED (L1: 660nm)”; it is noted that the claim requires one of the mentioned lights, and the specification in paragraph 0032 admits that it is known to provide red, yellow or blue monochromatic lights at a wavelength reasonably known to provide phototherapeutic effect. Therefore, providing red LED at wavelength of 660nm is considered to read over the claimed “red monochromatic light” limitation.), 
wherein the emitter can emit the red monochromatic light, the yellow monochromatic light, or the blue monochromatic light individually or the emitter can emit a combination of two or more of the red monochromatic light, the yellow monochromatic light, or the blue monochromatic light simultaneously (para 0037 “keypad 70 interacting with the central processing unit (CPU) ) and the LED driver 80 that turns on the red LED (L1), the blue LED (L2), and the green LED (L3) by selection of the keypad 70.”); 
m) the emitter being a flexible printed circuit light emitting diode (LED) light bar  (para 0024-0025 “circuit board 10 is flexible [or at least] has a degree of bendability”); 
n) the light guide being made of a transparent material (para 0034 “The light guide film 30 mentioned in the above description is a thin film using a highly transparent silicone rubber”); 
p) the emitter configured to emit the red monochromatic light, the yellow monochromatic light, or the blue monochromatic light either singularly or in combination  (para 0037 “keypad 70 interacting with the central processing unit (CPU) ) and the LED driver 80 that turns on the red LED (L1), the blue LED (L2), and the green LED (L3) by selection of the keypad 70.”); 
q) the hollow headpiece and the retainer being secured to each other with at least two buckles (para 0025 “fitting holes 21 [mating with] concave portions 31”); 
s) at least one light channel being located on the light guide, wherein the at least one light channel corresponds to a positioning point on the hollow headpiece (paras 0025 and 0027, figs. 1, 2 showing holes corresponding to the fitting over the eyes and nose. It is noted that the claim nor the specification clearly recite what it considers the channel to be. Therefore, it is understood that the channel is the cavity in the light guide which allows for the user to see or breath through the light guide.); and t) the [USB charge] port being located on the distal end of the hollow headpiece (Figs 1 and 9).
Han fails to disclose wherein the nosepiece is a Y-shaped nosepiece; and r) the retainer having a left side and a right side and the nosepiece being secured at a position that is equidistant from a distal end of both the left side and the right side. 
Tapper teaches a similar face mask for providing phototherapy to a user. Tapper teaches the device to include a nose bridge to allow the device to be mounted on a user in a hands-free manner via resting on the nose (para 0032; the nose bridge is considered to be secured at a position that is equidistance from the left and right side as shown in figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Han with the teachings of Tapper to provide a support (nose piece) to support the device on the face of the user to provide the predictable result of providing a hands-free use. 
Han as modified by Tapper renders the limitations above obvious but fails to disclose:
o) the electronic connector being a flat printed circuit (FPC) cable; 
j) the charge port is a universal serial bus (USB) charge port; and 
t) the USB charge port being located on a distal end of a left side or a right side of the hollow headpiece.  

Chon teaches a similar face mask for providing light to the skin. Chon teaches that it known to provide a controller to control the mask which is connected using a cable and a connector (para 0020; it is understood that the connector can be any connector which would include a USB). Chon teaches that it is known that the cable can be a flexible flat cable and the connector is connected to one side of the mask body (para 0020). This allows the controller to control the device and to provide electrical power to the light emitting elements (para 0020). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Han as modified by Tapper to include a USB connector, controller connected to the device using a flat cable as taught by Chon to provide the predictable result of controlling the mask and to provide electrical power to the LED. 

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over KR20110117481A to Han et al. (hereinafter “Han”) in view of US20130066404A1 granted to Tapper et al. (hereinafter “Tapper”) in yet further view of KR20120063169A granted to Chon (hereinafter “Chon”) in yet further view of KR101350503B1 granted to Park (hereinafter “Park”).

Regarding claim 64, Han discloses an LED facial mask (para 0001 “irradiating light by an LED”, Figs 1-9) comprising: 
a) the LED facial mask [is] configured to be worn by a human user (Description, machine translated, para 0018 (paragraph number is not clearly identified for this section): “install a band that can be hung behind the head on both sides of the center of the mask of the present invention, you can use it while walking while wearing the mask of the present invention”); 
b) the LED facial mask having a retainer (para 0021 “thin light guide film 30”; inner cover shown in figs 2-5), a headpiece (para 0021 “opaque outer cover ( 20)”), and a light guide braced between the retainer and the headpiece  (para 0022 “LED light passes through the light guide film 30 or reflects some light reflected through the reflective surface. and the reflected light is irradiated to the face skin through the light guide film 30 again”, fig. 2; in other words, the gap between the opaque outer cover and the inner light guide film is considered to be the “light guide” as it guides light, to ultimately pass though the light guide film, and to irradiate to the skin; also see para 0028); 
c) an emitter which emits a visible light radiation, the emitter comprising a plurality of light-emitting diodes, the emitter operably affixed to the LED facial mask (para 0027-0029 “visible light of the LEDs L1, L2, and L3”, Fig. 2); Page 12 of 17Application Number 15/538,596 Response to the Office Action of July 16, 2021 Response Dated: February 17, 2022 
d) the light guide operably affixed to the LED facial mask, wherein the visible light radiation is emitted by the emitter onto the light guide and a body of the light guide is configured to transmit the visible light radiation onto a face of the human user (para 0027-0029 “visible light of the LEDs L1, L2, and L3”, Fig. 2; para 0022 “LED light passes through the light guide film 30 or reflects some light reflected through the reflective surface. and the reflected light is irradiated to the face skin through the light guide film 30 again,”); 
f) a void [in the dot-dash line], the void configured to be within a field of vision of the human user and the void configured to allow the human user to use the LED facial mask while engaging in other activities (para 0027 “hole 23 to see the outside”, Fig. 2); 
h) the headpiece being a hollow headpiece (fig. 2, it is noted that the outer cover connection with the inner layer (light guide film) creates a cavity which is considered to make the outer cover (here, headpiece) to be hollow.); 
i) the emitter being contained within the hollow headpiece (para 0028, “LED (L1, L2, L3) installation location”, Fig. 2 showing the LEDs are installed within the headpiece); 
k) the emitter being connected to the [USB charge] port through an electronic connector (Fig. 8); 
l) the emitter configured to emit a red monochromatic light, a yellow monochromatic light, or a blue monochromatic light (para 0003, “a red LED having a wavelength of 660 nm (skin elasticity, blood circulation effect, subcutaneous tissue and fat metabolism promotion, etc.) It is known to be effective), a blue (blue) LED having a wavelength of 445 nm (known to be good for acne and dry skin),”, para 0021 “red LED (L1: 660nm)”; it is noted that the claim requires one of the mentioned lights, and the specification in paragraph 0032 admits that it is known to provide red, yellow or blue monochromatic lights at a wavelength reasonably known to provide phototherapeutic effect. Therefore, providing red LED at wavelength of 660nm is considered to read over the claimed “red monochromatic light” limitation.), wherein the emitter can emit the red monochromatic light, the yellow monochromatic light, or the blue monochromatic light individually or the emitter can emit a combination of two or more of the red monochromatic light, the yellow monochromatic light, or the blue monochromatic light simultaneously (para 0037 “keypad 70 interacting with the central processing unit (CPU) ) and the LED driver 80 that turns on the red LED (L1), the blue LED (L2), and the green LED (L3) by selection of the keypad 70.”); 
m) the emitter being a flexible printed circuit light emitting diode (LED) light bar (para 0024-0025 “circuit board 10 is flexible [or at least] has a degree of bendability”); 
n) the light guide being made of a transparent material (para 0034 “The light guide film 30 mentioned in the above description is a thin film using a highly transparent silicone rubber”); Page 13 of 17Application Number 15/538,596 Response to the Office Action of July 16, 2021 
p) the emitter configured to emit the red monochromatic light, the yellow monochromatic light, or the blue monochromatic light either singularly or in combination (para 0037 “keypad 70 interacting with the central processing unit (CPU) ) and the LED driver 80 that turns on the red LED (L1), the blue LED (L2), and the green LED (L3) by selection of the keypad 70.”); 
q) at least one light channel being located on the light guide, wherein the at least one light channel corresponds to a positioning point on the hollow headpiece (paras 0025 and 0027, figs. 1, 2 showing holes corresponding to the fitting over the eyes and nose. It is noted that the claim nor the specification clearly recite what it considers the channel to be. Therefore, it is understood that the channel is the cavity in the light guide which allows for the user to see or breath through the light guide.); and 
r) the [USB charge] port being located on a distal end of a [left side or a right side] of the hollow headpiece (Fig. 1 and 9).  

Han fails to disclose: 
e) a dot-dash line, wherein the dot-dash line comprises at least two dots, each dot comprising a penetrating void in the light guide and the dot-dash line configured to cause a portion of the visible light radiation emitted by the emitter to be emitted onto the face of the human user; and
g) the light guide being between 0.3 and 0.7 millimeters in thickness, wherein the thickness eliminates the need for mechanical hot bending during manufacturing.

Tapper teaches a similar face mask for providing phototherapy to a user. Tapper teaches that the mask includes an outer and an inner later 50’, and 52’ which are spaced apart by about .5 millimeter (para 0044) for effecting the desired spacing between the inner and outer walls. Consequently, a smooth seamless surface faces the user and is properly spaced from the treatment area to provide enhanced ventilation and minimal discomfort during treatment (para 0039). Additionally, Tapper teaches providing dot-dash line wherein the dot-dash line comprises at least two dots (para 0044, figs 6 and 11, “apertures 70”), each dot comprising a penetrating void in the light guide and the dot-dash line configured to cause a portion of the visible light radiation emitted by the emitter to be emitted onto the face of the human user (para 0035, figs 6 and 11, “a plurality of apertures 70 matingly aligned relative to the lamps so that the lamps can radiate the therapeutic light through the apertures 70”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Han with the teachings of Tapper to provide a thickness between the inner and outer layer as taught to provide the predictable result of enhancing ventilation and minimizing discomfort during treatment and to provide the apertures as recited to provide treatment to the desired area.

It is noted that the limitation “wherein the thickness eliminates the need for mechanical hot bending during manufacturing.” is considered to be non-functional language and not given any patentable weight. In other words, this limitation is a consequence of having the above mentioned thickness. Thereby, since the same thickness has been shown, it is understood that the same result would be obtained.

Han as modified by Tapper provide the limitations as recited hereinabove but fail to disclose: 
o) the electronic connector being a flat printed circuit (FPC) cable; 
j) the charge port is a universal serial bus (USB) charge port; and 
r) the USB charge port being located on a distal end of a left side or a right side of the hollow headpiece.  

Chon teaches a similar face mask for providing light to the skin. Chon teaches that it known to provide a controller to control the mask which is connected using a cable and a connector (para 0020; it is understood that the connector can be any connector which would include a USB). Chon teaches that it is known that the cable can be a flexible flat cable and the connector is connected to one side of the mask body (para 0020). This allows the controller to control the device and to provide electrical power to the light emitting elements (para 0020). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Han as modified by Tapper to further include a USB connector, controller connected to the device using a flat cable as taught by Chon to provide the predictable result of controlling the mask and to provide electrical power to the LED. 

Han as modified by Tapper and Chon render the limitations above obvious but fail to explicitly disclose wherein the facial mask is shaped like a helmet. 

Park teaches a similar mask apparatus for treating the skin and face of a user and shows that it is known for the face mask to be formed in a hemispherical helmet shape with an opening into which a face portion of a human is inserted so as to mount on the face of a human body (fig. 1, para 0018). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Han as modified by Tapper and Chon to further include the teachings of Park to provide a known shape for the mask to be worn by the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792